680 S.E.2d 873 (2009)
In the Matter of J.D.B.
No. 190A09.
Supreme Court of North Carolina.
July 20, 2009.
Barbara Fedders, Mark Dorosin, S. Hannah Demeritt, for Tommy Cooke.
Lisa Skinner Lefler, Wilmington, for J.D.B.
LaShawn L. Strange, Latoya B. Powell, Assistant Attorney Generals, for State of NC.
The following order has been entered on the motion filed on the 7th of July 2009 by State of NC for Extension of Time to File New Brief and Brief in response of Amici Curiae:
"Motion Allowed by order of the Court in conference this the 20th of July 2009."